Citation Nr: 0518167	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-06 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
damage to the neck and larynx as a result of surgical 
treatment by the Department of Veterans Affairs in April 
1994.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that determined that the veteran's 
August 28, 1997, Substantive Appeal, with respect to an 
appeal of an August 2, 1996, rating denial of compensation 
under 38 U.S.C.A. § 1151 for damage to the neck and larynx, 
was not timely filed.  In a September 2000 decision, the 
Board found that the veteran had timely perfected his appeal 
and remanded for further development.  In April 2004, the 
Board again remanded the appeal for further development.


FINDING OF FACT

The veteran did not suffer additional disability as a result 
of the surgical treatment furnished by VA in April 1994.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for damage to the neck and larynx as a result of surgical 
treatment by the Department of Veterans Affairs in April 1994 
have not been met.  38 U.S.C.A. § 1151 (West 1995); 38 C.F.R. 
§ 3.358 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and evidence 
necessary to substantiate his claim.  In a January 2004 
letter, VA informed the veteran of the information and 
medical and lay evidence necessary to substantiate a claim 
under 38 U.S.C.A. § 1151.  In addition, VA provided the 
veteran with a copy of the initial August 1996 rating denial, 
March 1997 statement of the case, numerous supplemental 
statements of the case, September 2000 Board decision and 
remand, and April 2004 Board remand.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the January 2004 letter, VA 
informed the veteran that VA would assist in obtaining 
relevant records and asked the veteran to identify sources of 
any relevant records, including medical and employment 
records, so that VA could request those records on his 
behalf.  VA also asked the veteran to inform VA of any 
additional evidence relevant to his claim and to send any 
additional information or evidence relevant to his claim.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all evidence not in the possession 
of a federal department of agency.  Thus, the Board finds 
that the veteran was informed of the evidence he was 
responsible for submitting and the evidence VA would obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that the veteran was informed 
that he could submit any records in his possession relevant 
to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the initial rating decision predated the VCAA, the Board 
finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the January 2004 letter, along with the above-mentioned 
correspondences, and subsequently readjudicated his claim in 
May 2005.  Under the circumstances in this case, the Board 
finds that the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard, supra.  

Analysis

The veteran contends, in essence, that he has additional 
disability as a result of surgical treatment by VA on April 
8, 1994.  He asserts that he has had increased neck pain and 
increased pain and numbness in the arms.  He has also stated 
that since the surgery the pain radiates from his neck to his 
legs and that he had been told that his throat/larynx was 
irreparably damaged from the surgery.

When a veteran suffers additional disability or death as a 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death was service connected.  38 U.S.C.A. § 
1151 (West 1995); 38 C.F.R. § 3.358 (1995).  

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence on the part of VA.  See 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L. Ed. 2d 462 
(1994).  As the veteran filed his claim in December 1995, the 
only issue before the Board is whether he suffered additional 
disability as a result of the April 1994 VA surgical 
treatment.  See 38 U.S.C.A. § 1151.

In determining whether additional disability exists, the 
claimant's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  Compensation may be awarded for an increase in 
disability as a result of VA surgical treatment.  See 
Sweitzer v. Brown, 5 Vet. App. 503 (1993).  Compensation will 
not be payable for the continuance or natural progress of 
diseases or injuries for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2).

The claimant must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(2).  Further, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).  Necessary consequences are those that are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  Id.

In this case, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran suffered 
additional disability as a result of the April 1994 VA 
surgical treatment.  In support of this conclusion, the Board 
notes the following evidence of record.

Prior to the VA surgical treatment, the record shows that the 
veteran had neck pain and bilateral arm pain and numbness.  A 
June 1986 private electromyogram report reflects an abnormal 
electromyogram with findings consistent with right C5-C6 
neuroradicular disturbances.  A February 1994 VA treatment 
note reflects that the veteran has had severe neck pain and 
bilateral numbness in both hands since a motor vehicle 
accident in 1986.  A VA treatment note dated April 7, 1994, 
the day before surgery, reflects complaints of neck pain and 
numbness in the left arm and hand as well as some numbness in 
the right hand secondary to an old injury.

On April 8, 1994, the veteran underwent anterior C6-C7 
cervical diskectomy and fusion at a VA medical center.  Both 
preoperative and postoperative diagnoses were herniated C6-C7 
cervical disc, and there were no complications.

Postoperatively, VA progress notes reflect complaints of 
pain, including throat pain, and that pain medication had 
been dispensed.  No complications were noted.  Of particular 
note, an April 9, 1994, progress note reflects 5/5 motor 
strength and normal sensation in both upper and lower 
extremities.  Also, an April 11, 1994, discharge note 
reflects no complaints, specifically noting no complaints of 
pain.

In a May 6, 1994, private treatment note, Dr. LaMancusa 
stated that the veteran has had increased neck pain since an 
April 8, 1994, anterior cervical fusion as well as spasms and 
pain going down both arms.  X-rays and CT (computed 
tomography) scan of the cervical spine were ordered.

In a May 13, 1994, treatment note, Dr. LaMancusa stated that 
CT scan of the cervical spine showed a bone plug in very good 
position at C6-C7, mild narrowing at C3-C4 of the 
neuroforamen, and no movement of the bone plug in either 
direction.  Dr. LaMancusa stated that he was currently quite 
satisfied with the X-rays.  In addition, Dr. LaMancusa stated 
that examination showed intact cranial nerves II through XII, 
5 MRC for all muscle groups, and 1+ deep tendon reflexes in 
the upper extremities.

In a June 17, 1994, report, Dr. LaMancusa noted that the 
veteran has done very poorly postoperatively, continuing to 
have severe neck pain with radiation into both arms.

A July 27, 1994, private consultation report reflects 
constant posterior cervical spine aching and bilateral arm 
aching and stabbing pain down to the hands.  The veteran 
reported undergoing a cervical fusion in April 1994, from 
which he had no improvement in the neck pain and there was 
actually an increase in the arm pain.

An August 10, 1994, letter from Dr. Parker to Dr. LaMancusa 
reflects complaints of increasing pain in the right trapezius 
area and some swelling of the right arm.  Dr. Parker stated 
that, upon further questioning, the veteran stated that he 
was treated for what sounds like RSD (reflex sympathetic 
dystrophy) as far back as 1974, and so he advised the veteran 
that this was probably a mild recurrence of transient 
symptoms in the right arm.

An August 21, 1994, private medical record of emergency 
department treatment reflects complaints of right arm pain 
for the past two weeks, and that he had an epidural two weeks 
ago.  The diagnosis was radiculopathy.

An August 23, 1994, private treatment note by Dr. LaMancusa 
reflects complaints of chronic neck pain with bilateral C6-C7 
radiculopathy and that, since having nerve blocks done by Dr. 
Parker, the veteran has had increased neck pain and he has 
also had paresthesias of the right upper extremity.  Dr. 
LaMancusa noted the questionable history of RSD of the right 
arm and stated that exam was unchanged.  

On February 22, 1995, the veteran underwent excision of 
pseudoarthrosis and anterior cervical diskectomy, 
osteophytectomy and fusion with homologous bone graft from 
bone bank with synthes plate and screws at C6-C7 under 
somatosensory evoked potentials and microscopic control.

A January 2003 VA examination report reflects that the 
veteran developed neck pain with radiation into both arms and 
hands in the early 1980s and was diagnosed with an arthritic 
condition at the C6-C7 level.  

The examiner opined that the veteran's present condition is 
worse than it was prior to his initial surgery in April 1994 
and that the second surgery in 1995 was to no benefit.  The 
examiner then stated that he was unable to make any 
reasonable determination as to whether the April 1994 surgery 
is responsible for the additional disability presently 
experienced by the veteran.  The examiner explained that the 
veteran is so heavily medicated that it is not possible to 
determine whether his additional disability is due to the 
medication or to any spinal cord or nerve root injuries that 
may have occurred as a result of the two previous surgeries.  

The examiner commented that the neurologic deficit involving 
the arms or legs and as to whether there are any specific 
injuries to the spinal cord or the C6 or C7 nerve root would 
be best determined by a neurologist using electrodiagnostic 
methods.  The examiner then stated that, if the neurologist 
notes no spinal cord or nerve root injuries on electrical 
determination, it would be his opinion that the veteran's 
principal disabling factor is the large doses of narcotic 
medication.

An April 2004 VA treatment note reflects the examiner's firm 
and vehement disagreement with the opinion that the veteran's 
peripheral neuropathy and pain problems are secondary to the 
continuous use of narcotics.  

A December 2004 VA neurological examination report reflects a 
history of neck pain and discomfort since a motor vehicle 
accident in 1986 with two cervical procedures, one in April 
1994 at a VA facility and the other in 1995 at a private 
facility.  The veteran stated that he developed increased 
neck pain, increased weakness of the arms and legs, 
difficulty swallowing, and hoarseness following the first 
surgery in 1994.  He also stated that he has numbness and 
swelling of the arms and legs, and that he falls and uses a 
wheelchair.  The veteran also complained of joint pain, joint 
swelling, decreased joint mobility, headaches, dizziness, 
weakness, and loss of consciousness.

The examiner stated that he has reviewed the veteran's claims 
file and noted the following.  The veteran has been treated 
by Drs. LaMancusa, Erculei, and Parker.  An August 23, 1994, 
note from Dr. LaMancusa, dated shortly after the first 
cervical procedure, reflects the veteran's report of 
increased pain but that examination was unchanged.

Neurological examination revealed the following findings.  
The veteran was alert and oriented times three.  Pupils were 
equal, round, and reactive to light and accommodation.  Fundi 
were benign.  Extraocular movements were intact.  There was 
no facial asymmetry.  The remainder of the cranial nerves I 
through XII were intact.  Muscle tone, bulk, and strength 
were normal.  Deep tendon reflexes were 2+ and symmetrical.  
There was diminished pinprick sensation of all five fingers 
bilaterally.  

The examiner provided the results of nerve conduction studies 
and stated that an EMG (electromyogram) of the key muscle 
groups of both upper extremities and paraspinal muscles 
revealed normal insertional resting and exertional 
potentials.  

The examiner provided the following impressions: normal EMG 
of both upper extremities and paraspinal muscles; normal 
nerve conduction studies of both upper extremities; normal F 
waves of both upper extremities; and cervical disc disease.  

The examiner concluded with the following.  He found no 
evidence of neuropathy, myopathy, or radiculopathy.  
Specifically, he found no evidence of any neurological 
dysfunction as a result of the cervical diskectomy performed 
in April 1994.  He found no evidence of any additional 
disability as a result of the C6-C7 diskectomy with fusion 
which was performed in April 1994 at the VA facility.  The VA 
surgery performed in April 1994 was not the cause of any 
additional neurological disability.  There is no additional 
neurological disability which was a necessary consequence of 
the April 1994 VA cervical spine surgery.  

Given the above evidence, the Board concludes that the 
veteran did not suffer additional disability as a result of 
the surgical treatment furnished by VA in April 1994.  
Initially, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran has additional 
disability following the April 1994 VA surgical treatment.  
However, the Board finds that the additional disability is 
not a result of VA surgical treatment.  In this regard, the 
Board notes the December 2004 VA examiner's opinion that 
there was no evidence of any additional disability as a 
result of the C6-C7 diskectomy with fusion that was performed 
in April 1994 at the VA facility.  The Board also notes the 
examiner's opinion that the VA surgery performed in April 
1994 was not the cause of any additional neurological 
disability.  The Board considers these opinions to be highly 
probative because the examiner is a neurologist and his 
opinions were based on a review of the entire claims file.  
Moreover, the Board observes that the veteran has failed to 
present competent medical evidence linking any additional 
disability to the April 1994 VA surgical treatment.  38 
C.F.R. § 3.358(c)(1).  

The Board acknowledges the veteran's contentions that he has 
additional disability as a result of VA surgical treatment.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for damage to the neck 
and larynx as a result of surgical treatment by the 
Department of Veterans Affairs in April 1994.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
damage to the neck and larynx as a result of surgical 
treatment by the Department of Veterans Affairs in April 1994 
is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


